Citation Nr: 1229307	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for duodenal ulcer disease, from March 31, 2005 until March 7, 2007.

2.  Entitlement to a rating higher than 30 percent for chronic hiatal hernia with duodenal ulcer disease, from March 7, 2007.

3.  Entitlement to service connection for right eye cataract, including as secondary to the service-connected Type II Diabetes Mellitus; and including as due to Agent Orange exposure.

4.  Whether an October 9, 1979 rating decision should be revised or reversed due to clear and unmistakable error (CUE), for failure to grant special monthly compensation (k) for loss of use of left eye.

[A separate Board decision addresses the issue of whether an April 20, 1982 decision of the Board of Veterans' Appeals should be revised or reversed due to clear and unmistakable error (CUE) for failing to grant special monthly compensation (k) for loss of use of left eye.]

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1958 to May 1962 and in the U.S. Army from December 1968 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  An April 2006 RO rating decision denied the Veteran's service-connection claim for right eye cataract.  This decision also granted the Veteran's increased rating claim for his service-connected duodenal ulcer disease, assigning a higher 20 percent rating, effective from March 31, 2005, the date of his claim.  The Veteran proceeded to perfect an appeal of his increased rating claim for duodenal ulcer disease and the service-connection claim for right eye cataract.  

The RO continued to deny the service-connection claim for a right eye cataract in a June 2008 rating decision.  

Notably, the June 2008 rating decision also denied an additional issue on appeal, concerning whether there was CUE in the RO's October 9, 1979 rating decision for failing to grant special monthly compensation (k) for loss of use of the Veteran's left eye.  

During the pendency of the appeal, the Veteran submitted a separate claim for service connection for hiatal hernia/GERD on March 7, 2007.  In an October 2011 rating decision, the RO separately established service-connection for chronic hiatal hernia, and granted a 10 percent rating, effective from March 7, 2007.  However, in a November 2011 rating decision, the RO recharacterized the Veteran's gastrointestinal disabilities as a single service-connected disability of "chronic hiatal hernia with duodenal ulcer disease," and assigned a 30 percent rating, effective from March 7, 2007.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Veteran and his wife testified at a videoconference hearing at the RO in March 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

The issues of increased ratings (currently staged) for his service-connected gastrointestinal disability (duodenal ulcer disease/chronic hiatal hernia with duodenal ulcer disease) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the March 2012 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative, requesting a withdrawal of the appeal on the issue of entitlement to service connection for right eye cataract; thereafter, in an April 2012 written statement, the Veteran confirmed withdrawal of this issue from appeal.

2.  The RO's October 9, 1979 rating decision, which granted an initial rating of 30 percent for a left eye disability, was subsumed on appeal, by the Board's April 20, 1982 denial of a disability rating higher than 30 percent for bilateral ocular impairment.  To the extent that the Veteran raises the issue of CUE in the October 1979 rating decision, for a failure to grant special monthly compensation (k) for loss of use of left eye, this aspect of the decision was also subsumed by the April 1982 Board decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in the claim for entitlement to service connection for right eye cataract has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The October 9, 1979 RO rating decision has been subsumed by the Board's April 20, 1982 decision and cannot be challenged on the basis of CUE.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 
20.1104 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal for Right Eye Cataract

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, following receipt of a Statement of the Case, a substantive appeal was filed in August 2008 appealing the issue of entitlement to service connection for right eye cataract.  At his March 2012 personal hearing, the Veteran's representative testified for the record that the Veteran wished to withdraw his appeal in the claim for service connection for right eye cataract disability.  Hearing Transcript (T.) at 1.  The Veteran reaffirmed withdrawal of this issue in his April 2012 written statement.

Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on issue of entitlement to service connection for right eye cataract and it is dismissed.

II.  CUE in October 1979 Rating Decision

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

By a rating action dated in October 1979, service connection was granted for chronic uveitis of the left eye with retinal tear, aphakia and exotropia and right hypertropia and diplopia (left eye disability).  A 30 percent rating was assigned.  No findings were made with respect to loss of use of the left eye, to include whether the Veteran was eligible for special monthly compensation at the (k) level based on loss of use of the left eye.  

In a statement dated March 2007, the Veteran raised the issue of clear and unmistakable error (CUE), in the October 9, 1979 RO rating decision, for failing to grant special monthly compensation (k) for loss of use of the left eye.  At his personal hearing, the Veteran testified that the October 1979 rating decision did not properly consider the medical evidence of loss of use of the left eye, which should have warranted a grant of special monthly compensation at the (k) level.  Then, in an April 2012 written statement, he argued that the RO did not adequately consider positive evidence in his Medical Evaluation Board report, such as from Dr. B., that suggested loss of use of the left eye; and also did not consider supportive medical findings in the Medical Evaluation Board addendum, and an April 1979 eye evaluation consult from Dr. J.D., a private physician.  

The RO's failure to address an implied claim is an action that can be challenged through a motion of CUE.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Richardson v. Nicholson, 20 Vet. App. 64 (2006); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  When presented with such a request, VA must first give a full and sympathetic reading to the claimant's prior submissions to determine whether such a claim was reasonably raised.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  If it is determined that a claim was reasonably raised, VA must then determine whether such a claim is pending or whether it was adjudicated as part of a final decision.  If such a claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however that claim must still be adjudicated.  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.  Richardson v. Nicholson, 20 Vet. App. 64   (2006).

Here, the Veteran perfected an appeal to the Board of the October 1979 RO rating decision, for an initial rating higher than 30 percent for the left eye disability.  In a July 1981 disposition, the Board recharacterized the claim as involving both eyes and remanded the Veteran's claim for further development.  

Thereafter, in an April 20, 1982 decision, the Board denied entitlement to a rating higher than 30 percent for bilateral ocular impairment.  At the time of that April 1982 Board decision, there was no possibility of any further appeal since the U.S. Court of Appeals for Veterans Claims (Veterans Court) did not yet exist.  The Court came into existence in 1988.  Therefore, that Board decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  

The April 1982 Board decision subsumed the October 1979 rating decision.  Consequently, the Veteran's CUE motion necessarily implicates the April 1982 Board decision, inasmuch as that Board decision also failed to grant SMC for loss of use of the left eye.  As mentioned on the title page, a separate Board decision addresses the issue of whether an April 20, 1982 decision of the Board of Veterans' Appeals should be revised or reversed due to CUE, for failing to grant special monthly compensation (k) for loss of use of left eye.

An unappealed rating decision, reviewed on the merits by the Board, is subsumed in the Board decision and is not subject to a collateral attack via a claim of CUE.  See Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  See also Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).

In this case, the October 1979 RO rating decision was ultimately reviewed on the merits by the Board in April 1982.  Accordingly, this prior rating decision became subsumed in the April 1982 Board decision, and therefore cannot be contested based on an allegation of CUE.  See 38 C.F.R. § 20.1104.  

The Court has held that CUE claims which are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  This is the situation here.  Accordingly, to the extent the Veteran is alleging CUE in the October 1979 rating decision, his appeal is dismissed.


ORDER

The appeal in the claim for entitlement to service connection for right eye cataract, including as secondary to the service-connected Type II Diabetes Mellitus, and including as due to Agent Orange exposure, is dismissed.

The claim to revise the October 9, 1979 rating decisions on the basis of clear and unmistakable error, for failure to grant special monthly compensation (k) for loss of use of left eye, is dismissed.




REMAND

Unfortunately, a remand is required with respect to the Veteran's claim for an increased rating for his gastrointestinal disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

VA Compensation Examination and Medical Opinion

The Veteran essentially contends his service-connected gastrointestinal disability is more severe than currently rated.  At his personal hearing, he testified to "horrendous reflux," nausea, chronic bronchitis, and vertigo as symptoms produced by his gastrointestinal disability.  Hearing Transcript (T.) at 8.  He also asserted he takes many medicines daily to control chronic problems with active ulcers and hiatal hernia.  Id., at 11-12.  He adds that his ability to vomit has been surgically suppressed, which thereby distorts the overall severity of his gastrointestinal disability.  He reports that he has severe, debilitating episodes that are incapacitating in nature.

As alluded to, the Veteran is currently in receipt of a staged rating for his service-connected gastrointestinal disability:  (1) a 20 percent rating for duodenal ulcer disease, from March 31, 2005 until March 7, 2007, assigned under 38 C.F.R. § 4.114, DC 7305 (2011), for duodenal ulcer; and (2) a 30 percent rating for chronic hiatal hernia with duodenal ulcer disease, from March 7, 2007, under 38 C.F.R. § 4.114, DC 7305-7346 (2011), or rated by analogy to DC 7346 for a hiatal hernia.  

The provisions of 38 C.F.R. § 4.113 state that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized mainly by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.

The Schedule for Rating Disabilities provides the following criteria for evaluating disability due to duodenal ulcer:
Moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations is rated as 20 percent disabling. 
Moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is rated as 40 percent disabling. 
Severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health is rated as 60 percent disabling. 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7305 (2011).

Under DC 7346 for hiatal hernia, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with rating to the next higher evaluation where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.114 (2011). 

A review of DCs 7305 and 7346 reveals an overlap of symptomatology, to include pain, vomiting, weight loss, hematemesis or melena with anemia.  

The Board, however, finds that further medical comment is needed to assist in making this important determination since there is only the suggestion that the Veteran meets the criteria for a higher rating under DC 7305.  In Mariano v. Principi, 17 Vet. App. 305, 312 (2003), the Court indicated it is impermissible for VA (or, here, the Board) to undertake additional development of a claim if the sole purpose is to obtain evidence against an appellant's case.  But the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009), wherein the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.

Here, it is unclear from the latest examination findings whether any duodenal ulcer has manifested a "moderately severe" disability sufficient to warrant a higher 40 percent rating under DC 7305.  It is also unclear from the examiner's findings whether any hiatal hernia has manifested "severe impairment of health," sufficient to warrant a higher 60 percent rating under DC 7346.  So, on remand, an examiner should provide medical comment on the current severity of these disabilities under the appropriate rating criteria of DCs 7305 and 7306.

Notably, the Veteran testified at his hearing that he has at least 3-4 incapacitating episodes of his gastrointestinal disability per year.  T at 9, 11.  A subsequent statement from the Veteran suggests an even greater frequency and severity.  In contrast, the August 2011 VA examiner recorded that he had no periods of incapacitation due to stomach or duodenal disease.  Id.  On remand, the examiner must clarify the frequency and nature of the Veteran's alleged incapacitating episodes, if any, as well as the impact of such incapacitation on the overall severity of his gastrointestinal disability.

Thus, the Board finds that another medical examination is necessary to assess the severity of his gastrointestinal disability, especially to provide medical findings on any manifestations and symptoms applicable to DCs 7305 and 7346.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA, or private medical records that may be identified by the Veteran, that are not already of record.

2.  Schedule a VA compensation examination to reassess the severity of the Veteran's gastrointestinal disability.  All necessary testing and evaluation should be performed.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability.  

The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.114 (digestive system), for DC 7305 (duodenal ulcer) and DC 7346 (hiatal hernia).  The examiner should identify the nature of the Veteran's gastrointestinal disability(ies).  

The examiner should also measure and record the frequency and severity of any symptomatology associated with his disability, including (but, not limited to) pain, vomiting, weight loss, hematemesis, melena and anemia.  Specifically consider the frequency and nature of incapacitating episodes, if any, due to his service-connected gastrointestinal disability, as well as the impact of such incapacitation on the overall severity of his gastrointestinal disability.  He or she should also address the significance, if any, of the surgical effects of the Veteran's vagotomy and pyloroplasty.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


